Citation Nr: 0515001	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  95-16 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis B.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to 
September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Los Angeles, California Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the benefit 
sought on appeal.

In December 1995, the veteran presented testimony before a 
hearing officer sitting at the RO.  In September 1998, the 
veteran presented testimony before the undersigned Veterans 
Law Judge sitting at the RO.  The transcripts are associated 
with the claims folder and have been reviewed.

In February 1999 and March 2001, the Board remanded the case 
for further procedural and evidentiary development.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The medical evidence does not show that the veteran 
currently has hepatitis B or residuals thereof.


CONCLUSION OF LAW

Hepatitis B was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.§ 3.303 (2004).







REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in May 
2003.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In addition, by virtue of the February 1995 
rating decision on appeal, the May 1995 SOC, the January 1996 
supplemental SOC (SSOC), the October 1997 SSOC, the September 
1999 SSOC, the July 2000 SSOC, and the June 2004 SSOC, he was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
He was also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the June 2004 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's May 2003 letter contained a request that the veteran 
notify VA of any additional evidence concerning the appeal, 
not already of record, that pertains to the claim.  There is 
no allegation from the veteran that he has any evidence in 
his possession that is needed for a full and fair 
adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in February 1995.  However, the veteran still 
has the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in May 2003 was not given prior to the first 
adjudication of the claim, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notice was provided, the 
case was readjudicated and an additional SSOC was provided to 
the veteran in June 2004.


The Board notes that the veteran's service records have not 
been located; they are presumed to have been lost in the 1973 
fire at the National Personnel Records Center (NPRC) facility 
located in St. Louis, Missouri.  Based on the RO's numerous 
attempts to obtain and/or reconstruct the veteran's service 
medical records, additional efforts would be futile, and as 
such, the Board finds that VA has fulfilled its duty to 
assist in obtaining such records.  

In cases where a veteran's service records are presumed 
destroyed, there is a heightened duty to assist the veteran 
in developing the evidence that might support his claim and 
this duty includes the obligation to search for alternate 
medical records.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991)); see also Dixon v. Derwinski, 3 Vet. App. 261 (1992) 
(where denial of a veteran's claim rests, in part, on the 
government's inability to produce records that were once in 
its custody, an explanation of the reasonableness of the 
search conducted and why further efforts are not justified is 
required).

The claims folder contains daily sick reports dated from 1950 
to 1951, VA treatment records from the medical facility in 
Loma Linda, social security records, the veteran's testimony, 
and lay statements.  The veteran was afforded personal 
hearings in December 1995 and September 1998.  He was also 
afforded a relevant examination for VA purposes in January 
2003.  Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Service Connection Claim for Hepatitis B

The Board has reviewed all evidence in the veteran's claims 
folder, which includes, but is not limited to, his 
contentions, other lay statements, and VA medical evidence.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.  

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The veteran asserts that he is entitled to service connection 
for hepatitis B.  Throughout his appeal, he has asserted that 
he was treated for hepatitis while serving in Korea.  As 
discussed above, the veteran's service medical records are 
unavailable.  Attempts to reconstruct the service medical 
records were made in an effort to confirm the claimed in-
service treatment for hepatitis, however such attempts were 
unsuccessful.  Regardless, a current disability is required 
to establish service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Here, there is no competent 
medical evidence of record showing that the veteran currently 
has hepatitis B.  

In January 2003, the veteran underwent a VA examination of 
the liver.  The veteran indicated that he was told he had 
hepatitis B when he tried to donate blood in 1989.  During 
the January 2003 examination, the veteran denied having any 
problems with his liver and denied having abnormal liver 
function tests.  According to associated laboratory tests, 
the veteran's liver profile was as follows:  hepatitis B 
surface antigen was negative and hepatitis B surface antibody 
was positive.  Based on such liver profile, the examiner 
concluded that the veteran has immunity toward hepatitis B, 
which was obtained by either exposure to the virus or by 
immunization.  The examiner observed that if the veteran had 
been exposed to the virus, he has since recovered; he has 
immunity with production of antibodies and the hepatitis B 
surface antigen has been eliminated.  On review, the examiner 
further observed that the veteran has had numerous liver 
function tests and they have always been normal.  The 
examiner concluded that the veteran does not have hepatitis 
B.  There is no clinical evidence of record showing current 
hepatitis B or its residuals.  As there is no evidence of a 
current disability, the veteran's service connection claim 
must be denied.  See Brammer, supra.

Although the veteran believes that he has hepatitis B which 
is related to his period of active service, his opinion as to 
medical matters is without probative value because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In sum, the medical evidence fails to show that the veteran 
currently has hepatitis B or any residuals thereof.  The 
preponderance of the evidence is against the veteran's 
service connection claim for hepatitis B.  As such, there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran; the 
benefit-of-the-doubt rule is not applicable, and the appeal 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


